                      IN THE UNITED STATE BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

In re:
     CHARLES E. WALKER,
                                                    Case No. 3:16-bk-03304
         Debtor.                                    Chapter 11
                                                    Judge Mashburn
FAMILY TRUST SERVICES LLC,
STEVEN REIGLE, REGAL HOMES CO.,
BILLY GREGORY, and JOHN
SHERROD, on behalf of themselves
and those similarly situated,

         Plaintiffs,
                                                    Case No. 3:19-ap-90088
v.

JULIE COONE, NATIONWIDE
INVESTMENTS LLC, and MERDAN
IBRAHIM,

         Defendants.

                          MOTION TO STRIKE OR REMAND AND
                           FOR ENTRY OF A BILL OF PEACE


        The Plaintiffs, Family Trust Services LLC, Steven Reigle, Regal Homes Co.,

Billy Gregory, and John Sherrod, respectfully move the Court, pursuant to 28

U.S.C. § 1447, Federal Rules of Bankruptcy Procedure 9027(d) and 7012(b), and

Federal Rule of Civil Procedure 12(b)(1), to strike the Debtor’s notice of removal or,

in the alternative, to remand this case to the Tennessee Chancery Court for the

Twentieth Judicial District on the basis that it has been improperly removed by a

nonparty and that the Court lacks jurisdiction over it. Moreover, the Plaintiffs

respectfully move the Court, pursuant to 11 U.S.C. § 105(a) and the Court’s



{00129483.DOCX / ver: }
Case 3:19-ap-90088         Doc 2   Filed 05/13/19 Entered 05/13/19 17:29:24   Desc Main
                                   Document      Page 1 of 3
inherent authority, to enjoin the Debtor from attempting a further removal of this

action without first obtaining the Court’s leave.

        Finally, the Plaintiffs request that the Court award them their reasonable

attorney’s fees incurred as a result of the removal, pursuant to 28 U.S.C. § 1447(c),

on the basis that the removal was objectively unreasonable because undertaken by

a nonparty and in direct contravention of the order of remand entered in Family

Trust Services LLC v. Coone, No. 3:18-cv-859 (M.D. Tenn. April 1, 2019).

        For further support, the Plaintiffs rely upon their contemporaneously filed

memorandum of law.

                                          Respectfully submitted:

                                          LEADER, BULSO & NOLAN, PLC


                                          By: s/ Paul J. Krog
                                             Eugene N. Bulso, Jr. (No. 12005)
                                             Paul J. Krog (No. 29263)
                                             414 Union Street, Suite 1740
                                             Nashville, Tennessee 37219
                                             gbulso@leaderbulso.com
                                             pkrog@leaderbulso.com
                                             Tel.: (615) 780-4110
                                             Fax: (615) 780-4118
                                             Attorneys for Family Trust Services LLC,
                                             Steven Reigle, Regal Homes Co., Billy
                                             Gregory, and John Sherrod




{00129483.DOCX / ver: }                     -2-
Case 3:19-ap-90088        Doc 2   Filed 05/13/19 Entered 05/13/19 17:29:24   Desc Main
                                  Document      Page 2 of 3
                             CERTIFICATE OF SERVICE
I certify that the foregoing is being entrusted to the care of the United States Postal
Service for delivery as first-class U.S. Mail to the following, and also filed via the
Court’s ECF system, which is expected to deliver a copy to the following, on this, the
13th day of May, 2019:

Patrick Newsom                                    Robert R Laser III
Paul Bruno                                        625 Main Street
Bruno|Newsom PLLC                                 Suite 206
40 Music Square E.                                Nashville, TN 37206
Nashville, TN 37203                               615-669-5468
615-251-9500                                      rob@laserlawfirm.com
615-345-4188                                      Counsel for Defendants Merdan Ibrahim
patrick@brunonewsom.com                           and Julie Coone
Counsel for Defendant Nationwide
Investments LLC

Charles Walker
Woodbine Legal PC
69 Thompson Lane
Nashville, TN 37211
615-367-5111
615-383-1154
charles@woodbinelegal.com


                                                   s/ Paul J. Krog
                                                   Paul J. Krog




{00129483.DOCX / ver: }                     -3-
Case 3:19-ap-90088        Doc 2   Filed 05/13/19 Entered 05/13/19 17:29:24   Desc Main
                                  Document      Page 3 of 3
